DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

2. Applicant's election with traverse of Species II, Sub-species A (claims 1-20 in the reply filed on 09/14/2012 is acknowledged. The traversal for species II and II have been found persuasive and therefore all claims are considered.


Claim Objections
3.	Claims 1, 14 are objected to because of the following informalities:  “opposite” should be “opposite to”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:





4.	Claims 14-18 are rejected under 35 U.S.C. 103 as being obvious over Tran et al (US 2010/0294199 A1) in view of Fodor et al. (US PGPUB 2008/0178797 A1)


Regarding claim 14: Tran teaches in [0068] and Fig. 1, 10-11 about a substrate processing chamber choke plate comprising:
a plate 109 defining a first aperture through the plate and a second aperture through the plate, wherein:
the second aperture is laterally offset from the first aperture,
the plate defines a first set of protrusions extending from a first surface of the plate,
the plate defines a second set of protrusions extending from a second surface of the plate opposite the first surface of the plate, and
the first set of protrusions and the second set of protrusions extend radially about the first aperture defined through the plate.

Tran does not explicitly talk about the plate defines a first set of protrusions extending from a first surface of the plate,
the plate defines a second set of protrusions extending from a second surface of the plate opposite the first surface of the plate, and


However it would be easily derived from Trans plate 109 (Fig. 10-11) and Fodor teaches in Fig. 6A about protrusions derived from plate 202.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to combine Fodor’s teachings to Tran’s plate to have the features as claimed as a design choice to improve coupling associated parts (Fodor, [0051]).


Regarding claim 15: Tran teaches in Fig. 1 wherein the plate comprises a rim (in the plate 109) defining the first aperture, and wherein the rim extends vertically from the first surface of the plate.

Regarding claim 16: Fodor teaches in Fig. 6A about wherein the first set of protrusions comprise an arcuate protrusion extending about the first aperture at a location (bottom one) about the first aperture distal to a location about the first aperture adjacent the second aperture defined through the plate.

Regarding claim 17: Fodor teaches in Fig. 6A about wherein the second set of protrusions comprise an arcuate protrusion extending about the first aperture at a location (top one) about the first aperture distal to a location about the first aperture adjacent the second aperture defined 

Regarding claim 18: Fodor teaches wherein the first surface of the plate and the second surface of the plate are free of protrusions (no protrusions at the outer rims) at a location about the first aperture adjacent the second aperture defined through the plate.

5.	Claims 19-20 are rejected under 35 U.S.C. 103 as being obvious over Tran et al (US 2010/0294199 A1)

Regarding claim 19: Tran teaches in [0046], [0068], Fig. 1, 10-11 about a substrate processing system comprising:
a processing chamber 150 defining a processing region;
a pedestal configured to support a substrate within the processing region;
a choke plate 112 defining a first aperture and a second aperture through the choke plate, wherein the choke plate defines a set of protrusions extending from a surface of the choke plate disposed radially about the first aperture;
a pumping liner 109 seated on the choke plate;
a faceplate108 seated on the pumping liner; and
a blocker plate 105 seated on the faceplate.

Tran does not explicitly show a faceplate seated on the pumping liner.


In re Japikse, 86 USPQ 70.



Regarding claim 20: Tran does not explicitly show wherein the blocker plate defines a first plurality of protrusions extending vertically from a first surface of the blocker plate, and wherein the blocker plate is seated on the faceplate on the first plurality of protrusions.

However it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to have the feature as claimed by  the blocker plate 105 is structurally supported by a faceplate extension 103 ([0046], Fig. 1), since it has been held that rearranging parts of an invention involves only routine skill in the art.
In re Japikse, 86 USPQ 70.


Allowable Subject Matter
6. 	Claims 1-13 are allowed.  The following is an examiner’s statement of reasons for allowance:


Claims 2-13 are also allowed being dependent on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.


/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897